Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: 
a conjunctive such as “and”  is missing before the phrase “prior to the application”.
Appropriate correction is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-8, 10-11, 13-14, 19- 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TEC MO (hereafter TEC)   ITB020130302A1. 

    PNG
    media_image1.png
    581
    1063
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    437
    662
    media_image2.png
    Greyscale

TEC discloses,
Regarding claim 1,   method of assembling an electrode 
by securing together an emitter of the electrode (Fig. 1, #4)
 	inside an emitter holder (Fig. 1, #3) 
while at the same time securing together the emitter holder inside of a tubular body of the electrode (Fig. 1, #3 emitter holder secured to #2 tubular body), 
the securing together being accomplished by simultaneously applying a proximal directed force to the emitter( applied by Fig. 2D #11    ) and a distal directed force (applied by Fig. 2D, #10) to the emitter holder to induce a bulging(  ( para. 0030, 0031 “plastic deformation”      ) of the emitter inside the emitter holder;
[AltContent: image]to cause an external surface of the emitter to forcefully contact an internal surface of the emitter holder(para. 0029, ".firmly lock ... cathode 4 in the insert 3".  TEC “cathode” #4 corresponds to emitter holder 30 in specification.  TEC “insert” #3 corresponds to emitter in application.   ), 
and to induce a bulging (para. 0030, “plastic deformation”  ) of the emitter holder inside the distal end of the tubular body(Fig. 1, #2)  to cause an external surface of the emitter holder (Fig. 1, #3) to forcefully contact an internal surface of the tubular body to produce a leak-tight seal (para. 0029, " firmly lock...insert 3 in the body 2 ".  Fig. 1 shows elements #2,#3,#4 as directly continuous,  so as to be leak-tight)
and an electrical connection between the emitter holder and the tubular body( para 00023, "body 2 of copper"  {Fig. 1, #2}  in direct contact with "silver insert" {Fig. 1, #3} ;  Two metals in direct contact form electrical connection.  ), 
the securing together being accomplished without soldering or fusing the emitter holder to the tubular body (para. 0011, "cathode and insert head rigidly constrained to base body( Fig. 1, #2)  without any welding or gluing " )
 	and without soldering or fusing the emitter to the emitter holder. (para. 0011, "cathode and insert head rigidly constrained to base body without any welding or gluing " )

	Regarding claim 2,  the method of assembling an electrode according to claim 1, 
	wherein each of the emitter (#4)  and emitter holder (#3)  shorten during the application of the proximal and distal directed forces ( Fig. 2C compared with Fig. 1 shows shortening.  Official notice is taken that axial compressive force applied to ends of metal cylinder causes shortening along axis in 

	Regarding claim 3, the method of assembling an electrode according to claim 1, wherein the emitter holder includes a cylindrical portion (Fig 1, #3,#5b, para. 0018, "cylindrical"),
 	and during the application of the proximal and distal directed forces the cylindrical portion bulges ( para. 0030, 0031 “plastic deformation”  ) to forcefully contact the internal surface of the tubular body (Fig. 1, #2);   ( Official notice is taken that application of compressive forces along axis of cylindrical inherently causes lateral bulging  due to Poisson effect, Evidence:  The Physics Hypertextbook, 1998-2015, p. 5-13, “Poisson’s ratio”, “an axial contraction is usually accompanied by a transverse extension. The author uses the qualifier “usually” due to the possibility of specialized materials that have a negative Poisson ratio (see bottom of p. 5-13.  Metals such as in this invention have positive ratios, see pp. 5-13,6-13 and therefore fall under the general rule).  
  	the internal surface of the tubular body (Fig. 1, #2)  defining a distal through opening of the tubular body ( Fig. 1 shows tubular body #2 with distal open end ,  and Fig. 2D shows tool #10 inserted into open end ).    





	Regarding claim 4, the method of assembling an electrode according to claim 3, 

    PNG
    media_image5.png
    340
    622
    media_image5.png
    Greyscale

	wherein the emitter holder (Fig. 2B, #3 ) includes a cavity having an open distal end and a closed proximal end , ( Fig. 2B, #6  )
 	prior to the application of the proximal and distal directed forces the emitter is positioned inside the cavity( Fig. 2C shows emitter #4 inside cavity #6,  prior to application of force by elements #10,#11 of Fig. 2D   ).

	Regarding claim 5, the method of assembling an electrode according to claim 4,
 	wherein prior to the application of the proximal and distal directed forces, the emitter 
    PNG
    media_image6.png
    88
    212
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    94
    234
    media_image7.png
    Greyscale

has a first diameter and a first length ( Fig. 2C, #4)

 	and the cavity has a second diameter and a second length( Fig 2B, #6) 
	the second diameter { of cavity} being greater than the first diameter {of emitter} (Fig. 2C,  emitter 4 shown inserted in cavity #6,  therefore diameter of #4  must be less than diameter of #6)
 	and the second length {length of cavity}  being less than the first length {length of emitter}  (Fig. 2C shows length of cavity #6 less than length of emitter #4 since emitter is sticking up from cavity).

	Regarding claim 6, the method of assembling an electrode according to claim 5, 
	wherein after the application of the proximal and distal directed forces the emitter has a compressed length less than the first length { emitter length } ( Fig 2D after-pressing-force shows emitter #4 with less length than prior-to-force length shown in Fig. 2C  ).

	Regarding claim 7,  the method of assembling an electrode according to claim 6, 
	wherein the compressed length{length of emitter } is greater than or equal to the second length {length of cavity} (Fig. 2D compressed emitter #4 length equal to length of cavity #6).

	Regarding claim 8,  the method of assembling an electrode according to claim 6, 
	wherein the compressed length {of emitter}  is less than or equal to the second length {length of cavity} (Fig. 1 shows emitter #4 with compressed length equal to second length i.e. length of cavity  #6 ).

	Regarding claim 10, the method of assembling an electrode according to claim 3, 
	wherein prior to the application of the proximal and distal directed forces the cylindrical portion of the emitter holder has a third diameter and a third length
 	and the distal through opening of the tubular body has a fourth diameter greater than the third diameter, (Fig. 2C shows cylindrical portion of emitter holder #4 inserted into distal through opening of #2 tubular body.  The fact that insertion is shown means that  opening of tubular body { fourth diameter} must have greater diameter than diameter of emitter holder {third diameter} )
	and after the application of the proximal and distal directed forces the cylindrical portion of the emitter holder has a compressed length less than the third length.  ( Official notice is taken that that compressive force applied to cylindrical portion of emitter along main axis (third length)  will cause shortening along that length ).

	Regarding claim 11,    the method of assembling an electrode according to claim 4, 

    PNG
    media_image8.png
    174
    376
    media_image8.png
    Greyscale

	wherein the cavity has a proximal end portion that includes a wall that converges radially inward.  (Fig. 2B shows cavity #6 with bottom that converges radially inward)

	 
	Regarding claim 13,    method of assembling an electrode according to claim 3,

    PNG
    media_image9.png
    612
    917
    media_image9.png
    Greyscale
 
	wherein the emitter holder( Fig. 2B, #6)  includes a first part that protrudes proximally from the cylindrical portion, (Fig. 2B shows emitter holder #6 with proximally {downward} portion that extends into cavity of cylindrical portion #2; para. 0021 “ tapered lower portion protruding inside internal hollow portion” )
 	the first part having a first length before the application of the proximal and distal directed forces 

 the second length of the first part being less than the first length of the first part.
 (Since the first part is subjected to compressive forces as in Fig. 2D,  official notice is taken that Hooke’s Law and the Young’s modulus equation will cause shortening of length while forces are applied.  With plastic deformation as in para. 0031,  length change will be persistent.   Also,  since prior device Fig. 2D was manufactured with same forces,  prior art must have corresponding shortening of length. )

	Regarding claim 14, the method of assembling an electrode according to claim 13, 

    PNG
    media_image10.png
    559
    930
    media_image10.png
    Greyscale


	and after the application of the proximal and distal directed forces. (Fig.2C and Fig. 2D,  before and after application of forces,  show emitter holder “first part”,  illustrated above,  both before and after application of forces,  extending into cavity)

Regarding claim 19,  the method of assembling an electrode according to claim 14, further comprising introducing a pressurized fluid into the cavity of the tubular body after the application of the proximal and distal directed forces to determine the integrity of the leak-tight seal. ( Para. 0012,   electrode holder is in direct contact with coolant.  Such contact is a test of the seal.) 

Regarding claim 20,  TEC discloses the method of assembling the electrode as discussed  

    PNG
    media_image11.png
    835
    869
    media_image11.png
    Greyscale


and the second tool comprises a second head that includes the distal facing surface (Fig. 2D, #11, box A in examiner diagram encloses distal facing surface of too #10), 
the first head having a first diameter( diameter of C in examiner diagram) 
 	and the second head having a second diameter (diameter of surface enclosed by box A)  that is less than the first diameter ( Fig. 2D shows diameter A < diameter C ; Fig. 2D shows  proximal facing head #11 having larger diameter than second head #10)







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TEC MO (hereafter TEC)   ITB020130302A1 and engineering judgment.

    PNG
    media_image12.png
    199
    472
    media_image12.png
    Greyscale

Regarding claim 9, TEC discloses the method of assembling an electrode according to claim 5, wherein prior to the application of the proximal and distal directed forces,  the emitter (Fig. 2C, #4)  has a distal end portion that is located distal to a distal face of the emitter holder (Fig. 2C, #4);  “emitter holder” labeled in examiner diagram above;   TEC teaches that the emitter should be inserted prior to pressing so that the distal end protrudes slightly above the distal face of the emitter holder ( para. 0029, “cathode 4 protrudes slightly”)  and that force is to be used to press the emitter into the emitter holder.  The amount of emitter material, or protrusion amount, that will be subject to pressing is  a results-effective variable selected  to accomplish the goal of the invention,  which is to plastically-deform the emitter into the cavity to occupy the entire volume ( para. 0029, “forcefully occupy entire volume”,  and to thereby “fit and lock the insert 3 into body 2 and the cathode 4 into insert 3”;  In this case varying the size of said dimension of the emitter distal face above the emitter holder is recognized as a result-effective variable which is result of a routine experimentation.  The amount 

The figures of TEC show the certain dimension/distance of the emitter distal face above the emitter holder, but is silent that said dimension is in the claimed range. 

The courts have held that where general condition of claim is disposed in the prior art (see figures of the TEC), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa) 

In this case varying the size of said dimension/distance of the emitter distal face above the emitter holder is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the emitter distal face above the emitter holder to vary the amount of hafnium material available for compression  in order to achieve solid locking-in of the emitter into the emitter holder is recognized in the art to be a result effective variable



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TEC MO (hereafter TEC)   ITB020130302A1 in view of Yamaguchi et. al. US 6,583,378.  
TEC discloses the invention as discussed above,  but is silent concerning wherein 
after the application of the proximal and distal directed forces, the distal end portion of the emitter is located distal to the distal face of the emitter holder by 0.0005 inches to 0.015 inches. 
Yamaguchi teaches after the application of the proximal and distal directed forces(col. 3, lines 43-44, “pressure welding or forcing”)   the distal end portion of the emitter is located distal to the distal face of the emitter holder by 0.0005 inches to 0.015 inches (Fig. 5, chart shows y-axis/abscissa with “PROTRUSION LENGTH L from -0.5 to 0,  where negative value indicates protrusion above the top of the emitter holder.  This portion of the chart covers the range 0.5mm to 0mm protrusion,  compared to the claimed range of 0.0005 inches= .0127mm  to .015 inches = .381mm.   Therefore,  the claimed range is entirely bounded).  Yamaguchi teaches that protrusion improves electrode service life. (col. 3, line 22  )
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of TEC with the protruding emitter of Yamaguchi in order to improve service life of the electrode.









Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over TEC ITB020130302A1 as applied to claim 1 above, and further in view of Marner US 6114650.

Examiner Diagram Based upon TEC. Fig. 2D
    PNG
    media_image11.png
    835
    869
    media_image11.png
    Greyscale

[AltContent: image]
Regarding claim 15, TEC teaches the invention as in claim 1,  and in addition teaches

	and the distal directed force is applied by a distal facing surface of a second tool (Fig 2D, #11, bottom surface applied distal directed force).  
	TEC does not teach that a distal surface of tool #11 having a diameter that is less than a maximum diameter “B” of the emitter holder. 
	Marner( Fig. 6, #98) teaches tool (#98) with surface (#29) that has a diameter less than the maximum diameter of emitter holder (#36).   Marner (Fig. 7) teaches use of tool (#98) in order to sink the emitter holder below the surface of tube (#95), with the entire surface then being milled flat( col. 4, lines 45-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the TEC tool with the Marner tool with the diameter less than the maximum diameter of the emitter holder because the substitution of one known element for another would have yielded predictable results of sinking the emitter holder below surface of tube. 

  Use of a smaller diameter tool, with slightly less diameter than the distal surface of the emitter holder,  is mechanically equivalent to a larger diameter tool when the goal is to press the distal surfaces of the tube, emitter holder, and emitter flush onto the same plane,   since excess tool surface,  hanging in free space adjacent to the contact area with the emitter holder,  does not change the intensity of force applied over the 
 Regarding claim 16,  TEC discloses  method of assembling an electrode according to claim 15,
where each of the proximal and distal facing surfaces is planar. (Fig. 2D shows planar surfaces on the bottom of #11 and planar portion “A” of #10 in contact with the emitter holder,  as shown in Examiner diagram regarding claim 15, above)  
	
Claims 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over TEC ITB020130302A1 as applied to claim 1 above, and further in view of Marner US 6114650 and further in view of Ross US 2018/0354022 and in further view of Luo US 5,601,734 .
Regarding claim 17,  TEC in view of Marner discloses the  method of assembling an electrode according to claim 15,  wherein the proximal facing surfaces of the first tool is configured to form a concave indentation in a distal face of the emitter. (  Fig. 3  concave indentation)

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of TEC in view of Ross to provide a press tool that provides concave indentation.
TEC in view of Ross in further view of Marner does not detail why  concave indentation is desirable and therefore a factor in motivation.
Lou discloses that concave indentation minimizes loss of expensive hafnium metal upon initial use of the electrode.  Luo teaches an electrode insert with a concave indentation (Fig. 3A, #52 ) and a concavity of .024 inches depth (col. 5, lines 53-54 ).  Luo further teaches that the optimum depth of indentation may be determined from process parameters such as electrical current level, diameter of the insert,  and gas flow pattern (col 2,  lines 60-68) with the desired result being that that metal loss from the electrode when the electrode is first put into use is minimized. ( col. 3, lines 5-10  );  
	
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify TEC in view of Marner to use the tool of Ross to put a concave indentation into the workpiece,   which,  as taught by Lou,  minimizes loss of cathode metal during initial use of the cathode. 



 Luo teaches that the electrode will spontaneously form the optimum concavity after a short period of initial use and that metal loss can be reduced by pre-forming the concavity (col 5, lines 20-25).  Accordingly,  the depth of concavity is a known result-effective variable optimized to minimize initial loss of metal when the insert is put into use. 

Luo  is silent that the concavity, stated by Lou to be 0.24 inches deep in one example,  is within the range of 0.047-0.075. 

However, the courts have held that where general conditions of a claim are disclosed in the prior art (a concavity .024 inches deep, col. 5, lines 53-54, in Luo), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa)

In this case Luo teaches concavity as a general condition, and also in the particular instance of 0,024 in. depth (col 5, lines 53-54);  therefore  concavity in the claimed range is not inventive according to the courts. Lou discloses that concave indentation minimizes loss of expensive hafnium metal upon initial use of the electrode.  Luo teaches an electrode insert with a concave indentation (Fig. 3A, #52 ) and a 
 Varying the size of concavity is recognized as a result-effective variable which results from routine experimentation. 

In this case varying the concavity to minimize the metal loss from the electrode when the electrode is first put into use (col. 3 ll. 10-35), is recognized in the art to be a result effective variable



 
.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD V HISKES whose telephone number is (571)272-4693. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD V HISKES/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761